STATEMENT OF ADDITIONAL INFORMATION May 1, 2011, as revised and amended August 1, 2011 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (1-516-794-5452 outside the U.S.). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Dynamic Alternatives Fund, Inc. DDAF Class A/DDYAX October 31st March 1st Class C/DDYCX Class I/DDYIX Dreyfus Institutional Cash Advantage Funds ICAF Dreyfus Institutional Cash Advantage Fund DICAF Administrative Advantage/DDTXX April 30th September 1st Participant Advantage/DPTXX Institutional Advantage/DADXX Investor Advantage/DIVXX Dreyfus Institutional Preferred Money Market Funds IPMMF Dreyfus Institutional Preferred Money Market Fund DIPMMF Prime/N/A March 31st August 1st Reserve/N/A Dreyfus Institutional Preferred Plus Money Market Fund DIPPMMF March 31st August 1st Dreyfus Institutional Reserves Funds IRF Dreyfus Institutional Reserves Money Fund DIRMF Institutional/DSVXX December 31st May 1st Hamilton/DSHXX Agency/DRGXX Premier/DERXX Classic/DLSXX Dreyfus Institutional Reserves Treasury Fund DIRTF Institutional/DNSXX December 31st May 1st Hamilton/DHLXX Agency/DGYXX Premier/DRRXX Classic/DSSXX Dreyfus Institutional Reserves Treasury Prime Fund DIRTPF Institutional/DUPXX December 31st May 1st Hamilton/DHMXX Agency/DANXX Premier/DMEXX GRP110-SAI-0811 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Investment Grade Funds, Inc. DIGF Dreyfus Inflation Adjusted Securities Fund DIASF Institutional/DIASX July 31st December 1st Investor/DIAVX Dreyfus Intermediate Term Income Fund DITIF Class A/DRITX July 31st December 1st Class B/DTEBX Class C/DTECX Class I/DITIX Dreyfus Short Term Income Fund DSTIF Class B/DSHBX July 31st December 1st Class P/DSHPX Class D/DSTIX Dreyfus Lifetime Portfolios, Inc. DLP Growth and Income Portfolio GIP Investor/DGIIX September 30th February 1st Restricted/DGIRX Dreyfus Liquid Assets, Inc. DLA Class 1/DLAXX December 31st May 1st Class 2/DLATX Dreyfus Opportunity Funds DOF Dreyfus Global Sustainability Fund DGSF Class A/DGYAX October 31st March 1st Class C/DGYCX Class I/DGYIX Dreyfus Natural Resources Fund DNRF Class A/DNLAX September 30th February 1st Class B/DLDBX Class C/DLDCX Class I/DLDRX Dreyfus Premier Short-Intermediate Municipal Bond Fund PSIMBF Dreyfus Short-Intermediate Municipal Bond Fund DSIMBF Class A/DMBAX March 31st August 1st Class B/DSBBX Class D/DSIBX Class I/DIMIX Dreyfus Short-Intermediate Government Fund SIGF DSIGX November 30th April 1st Dreyfus Worldwide Dollar Money Market Fund, Inc. WDMMF DWDXX October 31st March 1st The Dreyfus Fund Incorporated DF DREVX December 31st May 1st The Dreyfus Third Century Fund, Inc. DTCF Class A/DTCAX May 31st October 31st Class B/DTCBX Class C/DTCCX Class I/DRTCX Class Z/DRTHX *Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year for funds with fiscal years ended December 31st and March 31st, and “last fiscal year” means the fiscal year ended in the immediately preceding calendar year for funds with other fiscal year ends. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-4 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-11 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-13 OFFERING PRICE I-15 SECURITIES OF REGULAR BROKERS OR DEALERS I-16 COMMISSIONS I-18 PORTFOLIO TURNOVER VARIATION I-19 SHARE OWNERSHIP I-21 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Purchase of Institutional Money Funds II-1 Dreyfus TeleTransfer Privilege II-1 Reopening an Account II-2 Information Regarding the Offering of Share Classes II-2 Class A II-2 Right of Accumulation II-3 HOW TO REDEEM SHARES II-3 Wire Redemption Privilege II-4 Contingent Deferred Sales Charge—Multi-Class Funds—Class B II-4 SHAREHOLDER SERVICES II-7 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-9 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-13 Funds other than Money Market Funds II-13 Money Market Funds II-25 INVESTMENT RESTRICTIONS II-27 Fundamental Policies II-27 Nonfundamental Policies II-35 DIVIDENDS AND DISTRIBUTIONS II-39 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-40 EXPENSE LIMITATIONS II-42 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-42 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Class A III-3 Class B III-6 Class C III-6 Class I III-6 All Other Share Classes III-7 Converting Shares III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge - Multi-Class Funds III-8 Redemption Through an Authorized Entity III-11 Checkwriting Privilege III-12 Wire Redemption Privilege III-12 Redemption through Compatible Automated Facilities III-12 Dreyfus TeleTransfer Privilege III-13 Reinvestment Privilege III-13 Share Certificates; Signatures III-13 Redemption Commitment III-13 Suspension of Redemptions III-13 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-14 Exchanges III-14 Dreyfus-Automatic Asset Builder® III-16 Dreyfus Government Direct Deposit Privilege III-16 Dreyfus Payroll Savings Plan III-16 Dreyfus Dividend Options III-16 Automatic Withdrawal Plan III-17 Monthly or Quarterly Distribution Plans III-17 Letter of Intent - Class A Shares III-17 Corporate Pension/Profit-Sharing and Retirement Plans III-18 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-18 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-19 All Funds other than Money Market Funds III-19 Equity Securities III-19 Common Stock III-19 Preferred Stock III-20 Convertible Securities III-20 Warrants III-21 Fixed-Income Securities III-21 U.S. Government Securities III-21 Corporate Debt Securities III-22 Ratings of Securities III-22 High Yield and Lower-Rated Securities III-22 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-24 Variable and Floating Rate Securities III-24 Participation Interests and Assignments III-25 Mortgage-Related Securities III-26 Asset-Backed Securities III-29 Collateralized Debt Obligations III-30 Municipal Securities III-30 Taxable Investments (municipal or other tax-exempt funds only) III-35 Funding Agreements III-35 Real Estate Investment Trusts (REITs) III-35 Money Market Instruments III-36 Bank Obligations III-36 Repurchase Agreements III-37 Commercial Paper III-37 Foreign Securities III-37 Emerging Markets III-38 Brazil III-38 Certain Asian Emerging Market Countries III-39 India III-40 Depositary Receipts and New York Shares III-41 Sovereign Debt Obligations III-42 Brady Bonds III-43 Eurodollar and Yankee Dollar Investments III-43 Investment Companies III-43 Exchange-Traded Funds (ETFs) III-43 Exchange-Traded Notes III-44 Derivatives III-44 Futures Transactions III-46 Options III-46 Swap Transactions III-47 Credit Linked Securities III-49 Credit Derivatives III-49 Structured Notes and Hybrid Instruments III-49 Participatory Notes III-50 Custodial Receipts III-50 Combined Transactions III-50 Future Developments III-50 Foreign Currency Transactions III-50 Commodities III-51 Short-Selling III-51 Lending Portfolio Securities III-52 Borrowing Money III-52 Borrowing Money for Leverage III-52 Reverse Repurchase Agreements III-52 Forward Commitments III-53 Forward Roll Transactions III-53 Illiquid Securities III-53 Non-Diversified Status III-53 Investments in the Technology Sector III-54 Investments in the Real Estate Sector III-54 Investments in the Natural Resources Sector III-55 Money Market Funds III-55 Ratings of Securities III-55 U.S. Treasury Securities III-55 U.S. Government Securities III-56 Repurchase Agreements III-56 Bank Obligations III-56 Floating and Variable Rate Obligations III-57 Participation Interests III-58 Asset-Backed Securities III-58 Commercial Paper III-58 Foreign Bank Securities; Foreign Government Obligations and Securities III-58 Municipal Securities III-59 State Specific Funds III-60 Derivative Products III-60 Stand-By Commitments III-60 Taxable Investments (municipal or other tax-exempt funds only) III-60 Illiquid Securities III-61 Borrowing Money III-61 Reverse Repurchase Agreements III-61 Forward Commitments III-61 Interfund Borrowing and Lending Program III-62 Lending Portfolio Securities III-62 RATING CATEGORIES III-62 S&P III-62 Moody's III-65 Fitch III-66 DBRS III-68 ADDITIONAL INFORMATION ABOUT THE BOARD III-69 Boards' Oversight Role in Management III-69 Board Composition and Leadership Structure III-70 Additional Information About the Boards and Their Committees III-70 MANAGEMENT ARRANGEMENTS III-70 The Manager III-70 Sub-Advisers III-71 Portfolio Managers and Portfolio Manager Compensation III-71 Certain Conflicts of Interest with Other Accounts III-77 Distributor III-78 Transfer and Dividend Disbursing Agent and Custodian III-79 DETERMINATION OF NET ASSET VALUE III-79 Valuation of Portfolio Securities (funds other than money market funds) III-79 Valuation of Portfolio Securities (money market funds only) III-80 Calculation of Net Asset Value III-80 NYSE and Transfer Agent Closings III-81 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-81 Funds Other Than Money Market Funds III-81 TAXATION III-81 Taxation of the Funds III-81 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-83 Sale, Exchange or Redemption of Shares III-84 Passive Foreign Investment Companies III-85 Non-U.S. Taxes III-85 Foreign Currency Transactions III-86 Financial Products III-86 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-86 Inflation-Indexed Treasury Securities III-86 Certain Higher-Risk and High Yield Securities III-86 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-87 Investing in Mortgage Entities III-87 Fund Subsidiary (Dreyfus Dynamic Alternatives Fund only) III-88 Tax-Exempt Shareholders III-88 Backup Withholding III-88 Foreign (Non-U.S.) Shareholders III-89 The Hiring Incentives to Restore Employment Act III-90 Other Tax Matters III-90 PORTFOLIO TRANSACTIONS III-90 Trading the Funds' Portfolio Securities III-91 Soft Dollars III-93 IPO Allocations III-94 Disclosure of Portfolio Holdings III-94 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-95 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-96 Massachusetts Business Trusts III-96 Fund Shares and Voting Rights III-96 GLOSSARY III-97 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. NameYear of BirthPosition Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino1943Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director(1997 - present)The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010)Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Clifford L. Alexander, Jr. 1933Board Member President of Alexander & Associates, Inc., a management consulting firm (January 1981 - present) N/A David W. Burke1936Board Member Corporate Director and Trustee N/A Whitney I. Gerard 1934Board Member Partner of Chadbourne & Parke LLP N/A Nathan Leventhal 1943Board Member Commissioner, NYC Planning Commission (March 2007 - present)Chairman of the Avery Fisher Artist Program (November 1997 - present) Movado Group, Inc., Director (2003 - present) George L. Perry 1934Board Member Economist and Senior Fellow at The Brookings Institution N/A Benaree Pratt Wiley 1946Board Member Principal, The Wiley Group, a firm specializing in strategy and business development (2005 - present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008 - present) I-1 The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Clifford L. Alexander David W. Burke Whitney I. Gerard Nathan Leventhal George L. Perry Benaree Pratt Wiley DDAF 2010 2010 2010 2010 2010 2010 2010 ICAF 2002 2002 2003 2003 2009 2003 2009 IPMMF 1997 1997 2003 2003 2009 2003 2009 IRF 2008 2008 2008 2008 2009 2008 2009 DIGF 1995 2003 1994 1993 2009 1992 2009 DLP 1995 2003 1994 1993 2009 1992 2009 DLA 1995 2003 1994 1973 2009 1989 2009 DOF 2000 2000 2003 2003 2009 2003 2009 PSIMBF 1995 2003 1994 1989 2009 1990 2009 SIGF 1995 2003 1994 1989 2009 1990 2009 WDMMF 1995 2003 1994 1989 2009 1990 2009 DF 1995 2003 1994 1973 2009 1989 2009 DTCF 1995 1981 2003 2003 2009 2003 2009 Each board member has been a Dreyfus Family of Funds board member for over ten years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members. The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice (e.g., medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their own independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members. The board and its committees have the ability to engage other experts as appropriate. The board evaluates its performance on an annual basis. ·Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From July 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. ·Clifford L. Alexander – Mr. Alexander is the President of Alexander & Associates, Inc. a management consulting firm. Prior to forming Alexander & Associates, Inc., Mr. Alexander served as chairman of the U.S. Equal Employment Opportunity Commission from 1967 to 1969 and as Secretary of the Army from 1977 through 1981. Mr. Alexander has been a Director of Mutual of America Life Insurance Company since 1989. I-2 ·David W. Burke – Mr. Burke was previously a member of the Labor-Management Committee for the U.S. Department of Commerce, Executive Secretary to the President's Advisory Committee on Labor-Management Policy, Secretary to the Governor of the State of New York and Chief of Staff for Senator Edward M. Kennedy. In addition, Mr. Burke previously served as the President of CBS News and as the Chairman of the federal government's Broadcasting Board of Governors, which oversees the Voice of America, Radio Free Europe, Radio Free Asia and other U.S. government-sponsored international broadcasts. Mr. Burke also was a Vice President of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes). ·Whitney I. Gerard – Mr. Gerard is a partner in the law firm of Chadbourne & Parke LLP, where his practice focuses on the representation and counseling of international companies and individuals doing business and/or engaged in litigation in the United States. ·Nathan Leventhal – Mr. Leventhal is a Commissioner of the New York City Planning Commission. Previously, Mr. Leventhal served as Chief of Staff to Mayor John Lindsay, Deputy Mayor to Mayor Ed Koch, and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served for 17 years as President of Lincoln Center for the Performing Arts, where he is now President Emeritus and Chairman of the Avery Fisher Artist Program. ·George L. Perry – Dr. Perry is an Economist and Senior Fellow at The Brookings Institution. Dr. Perry was the founder and long time director of the Brookings Panel on Economic Activity and editor of its journal, the Brookings Papers. Dr. Perry is a Director Emeritus of and a consultant to the State Farm Mutual Automobile Association and State Farm Life Insurance Company. Prior to joining the Brookings Institution, Dr. Perry served as the Senior Economist to the President's Council of Economic Advisers and was a professor of economics at the University of Minnesota. ·Benaree Pratt Wiley – Ms. Wiley has been a business entrepreneur and management consultant for over 18 years. Ms. Wiley is a Principal of The Wiley Group, a firm specializing in personnel strategy, talent management and leadership development primarily for global insurance and consulting firms. Prior to that, Ms. Wiley served as the President and Chief Executive Officer of The Partnership, Inc., a talent management organization for multicultural professionals in the greater Boston region. Ms. Wiley has served on the boards of several public companies and charitable foundations. Committee Meetings The boards' audit, nominating, compensation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Pricing DDAF 2 1 0 0 ICAF 4 0 1 1 IPMMF 4 1 0 0 IRF 4 1 1 0 DIGF 4 1 1 0 DLP 4 1 1 0 DLA 4 1 1 0 DOF (9/30 fiscal year end) 4 1 1 0 DOF (10/31 fiscal year end) 4 1 1 0 PSIMBF 4 1 0 0 SIGF 4 1 1 1 WDMMF 4 1 1 0 DF 4 1 1 0 DTCF 4 1 1 0 I-3 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2010. Fund Joseph S. DiMartino Clifford L. Alexander David W. Burke Whitney I. Gerard Nathan Leventhal George L. Perry Benaree Pratt Wiley DDAF None None None None None None None DICAF None None None None None None None DIPMMF None None None None None None None DIRMF None Over $100,000 None None None None None DIRTF None None None None None None None DIRTPF None None None None None None None DIASF None None None None None None None DITIF None None None None None None None DSTIF None None None None None None None GIP None None None None None None None DLA None None None $50,001-$100,000 None None None DGSF None None None None None None None DNRF None None None None None None None DSIMBF None None None None None None None SIGF None None None None None None None WDMMF $50,001-$100,000 None None $1,001-$10,000 None None None DF None None None None None None $1,001-$10,000 DTCF None None None None None None None Aggregate holdings of funds in the Dreyfus Family of Funds for which responsible as a board member Over $100,000 Over $100,000 None Over $100,000 $10,001-$50,000 None Over $100,000 Board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding on July 5, 2011 As of December 31, 2010, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Currently, the funds pay each board member their respective allocated portions of an annual retainer of $100,000, and a fee of $12,500 for each regularly scheduled board meeting attended, $7,500 for special in-person meetings if the meeting is for fewer than all funds, and $2,000 for board meetings attended that are conducted by telephone. The Chairman of the Boards receives an additional 25% of such compensation. The funds also reimburse each board member for travel and out-of-pocket expenses in connection with attending board or committee meetings. Each I-4 emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees and expenses* received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member (the number of portfolios of such funds is set forth in parentheses under each board member's total compensation) during 2010, were as follows: Fund Joseph S. DiMartino Clifford L. Alexander Lucy Wilson Benson+ David W. Burke Whitney I. Gerard DDAF $14 $9 N/A $9 $12 ICAF $92,959 $74,366 $35,404 $74,366 $74,366 IPMMF $27,861 $22,257 $9,702 $22,030 $22,324 IRF $35,340 $27,662 N/A $27,526 $28,270 DIGF $3,564 $2,809 $1,271 $2,809 $2,809 DLP $209 $142 $77 $142 $166 DLA $1,3029 $10,374 $4,549 $10,188 $10,425 DOF (9/30 fiscal year end) $87 $59 $30 $59 $69 DOF (10/31 fiscal year end) $23 $18 $12 $17 $19 PSIMBF $1,655 $1,308 $576 $1,285 $1,321 SIGF $496 $399 $199 $399 $399 WDMMF $1,726 $1,348 $620 $1,348 $1,382 DF $3,016 $2,346 $1,060 $2,330 $2,412 DTCF $578 $463 $218 $463 $463 Total compensation from the funds and fund complex (**) $1,060,250(175) $345,250(51) $86,875(29) $491,500(90) $201,250(29) Fund Arthur A. Hartman++ Nathan Leventhal George L. Perry Benaree Pratt Wiley DDAF N/A $9 $9 $12 ICAF $26,157 $72,207 $74,366 $72,207 IPMMF $7,174 $21,752 $22,257 $21,723 IRF N/A $27,761 $27,662 $27,761 DIGF $1,083 $2,072 $2,809 $2,072 DLP $52 $122 $151 $141 DLA $3,545 $9,424 $10,374 $9,424 DOF (9/30 fiscal year end) $20 $60 $63 $68 DOF (10/31 fiscal year end) $4 $18 $17 $18 PSIMBF $417 $1,298 $1,321 $1,321 SIGF $138 $31 $399 $31 WDMMF $395 $1,236 $1,348 $1,236 DF $787 $2,370 $2,346 $2,370 DTCF $160 $263 $463 $269 Total compensation from the funds and fund complex (**) $48,750(27) $334,000(49) $180,000(27) $356,000(73) *Amounts shown do not include the cost of office space, secretarial services and health benefits for the Chairman of Boards and expenses reimbursed to board members for attending board meetings, which in the aggregate amounted to $30,161 for the calendar year ended December 31, 2010.**Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member serves. I-5 +Emeritus board member since August 25, 2007. ++Emeritus board member since March 12, 2006. OFFICERS NameYear of BirthPosition1Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer(all managed by the Manager) Bradley J. Skapyak1958President2010 Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, head of the Investment Accounting and Support Department of the Manager 76 (168) J. Charles Cardona21955Executive Vice President2002 Vice Chair and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division 13 (20) James Windels31958Treasurer2001 Director – Mutual Fund Accounting of the Manager 77 (193) Michael A. Rosenberg1960Vice President and Secretary2005 Assistant General Counsel of BNY Mellon 77 (193) Kiesha Astwood1973Vice President and Assistant Secretary2010 Counsel of BNY Mellon 77 (193) James Bitetto1966Vice President and Assistant Secretary2005 Senior Counsel of BNY Mellon 77 (193) Joni Lacks Charatan1955Vice President and Assistant Secretary2005 Senior Counsel of BNY Mellon 77 (193) Joseph M. Chioffi1961Vice President and Assistant Secretary2005 Senior Counsel of BNY Mellon 77 (193) Kathleen DeNicholas1974Vice President and Assistant Secretary2010 Senior Counsel of BNY Mellon 77 (193) Janette E. Farragher1962Vice President and Assistant Secretary2005 Assistant General Counsel of BNY Mellon 77 (193) I-6 NameYear of BirthPosition1Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer(all managed by the Manager) John B. Hammalian1963Vice President and Assistant Secretary2005 Managing Counsel of BNY Mellon 77 (193) M. Cristina Meiser1970Vice President and Assistant Secretary2010 Senior Counsel of BNY Mellon 77 (193) Robert M. Mullery1952Vice President and Assistant Secretary2005 Managing Counsel of BNY Mellon 77 (193) Jeff Prusnofsky1965Vice President and Assistant Secretary2005 Managing Counsel of BNY Mellon 77 (193) Richard S. Cassaro1959Assistant Treasurer2008 Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager 77 (193) Gavin C. Reilly1968Assistant Treasurer2005 Tax Manager of the Investment Accounting and Support Department of the Manager 77 (193) Robert S. Robol41964Assistant Treasurer2002 Senior Accounting Manager – Fixed Income Funds of the Manager 77 (193) Robert Salviolo1967Assistant Treasurer2007 Senior Accounting Manager – Equity Funds of the Manager 77 (193) Robert Svagna51967Assistant Treasurer2002 Senior Accounting Manager – Equity Funds of the Manager 77 (193) Stephen J. Storen1954Anti-Money Laundering Compliance Officer2011 Anti-Money Laundering Compliance Officer of the Distributor 73 (189) Joseph W. Connolly1957Chief Compliance Officer2004 Chief Compliance Officer of the Manager and the Dreyfus Family of Funds 77 (193) 1With respect to DDAF, each officer held their respective position with the fund since 2009, except for Mr. Storen, whose date is as shown above. With respect to IRF, each officer held their respective position with the fund since 2008, except for Mr. Skapyak and Mmes. Astwood, DiNicholas, Meiser and Storen, whose dates are as shown above. 2Mr. Cardona is an officer with respect to IRF, IPMMF and ICAF only, a position he has held since 2000 with respect to IPMMF, 2002 with respect to ICAF, and 2008 with respect to IRF. 3With respect to ICAF, Mr. Windels has held the position with the fund since 2002. I-7 4Mr. Robol has held this position since 2002 with respect to DF and DLA, 2003 with respect to WDMMF, DICAF and DLP, and 2005 with respect to DTCF, DOF, SIGF, DF, DIGF, IPMMF and PSIMBF. 5Mr. Svagna has held this position since 2002 with respect to DLP, DOF, SIMBF, DTCF and DF, and 2005 with respect to WDMMF, IPMMF, DIGF, DLA and SIGF. The address of each officer is 200 Park Avenue, New York, New York 10166. CERTAIN PORTFOLIO MANAGER INFORMATION The following table lists the primary and additional portfolio managers for the money market funds. Fund Primary Portfolio Managers Additional Portfolio Managers ICAF Patricia A. Larkin Bernard W. Kiernan, Jr., James G. O'Connor, Thomas S. Riordan IPMMF Patricia A. Larkin Bernard W. Kiernan, Jr., James G. O'Connor, Thomas S. Riordan IRF Patricia A. Larkin Bernard W. Kiernan, Jr., James G. O'Connor, Thomas S. Riordan DLA Patricia A. Larkin Bernard W. Kiernan, Jr., James G. O'Connor, Thomas S. Riordan WDMMF Patricia A. Larkin Bernard W. Kiernan, Jr., James G. O'Connor, Thomas S. Riordan The following table lists the funds' portfolio managers (other than the portfolio managers of the money market funds, who are listed above), if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DDAF N/A DITIF N/A DIASF N/A DSTIF N/A DLP Dawn Guffey and Nancy Rogers DGSF N/A DNRF N/A DSIMBF N/A SIGF N/A DF N/A DTCF N/A The following table lists, for the funds other than the money market funds, the number and types of accounts (other than the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of end of the last fiscal year of the funds they manage, unless otherwise indicated: PrimaryPortfolio Manager Registered Investment Company Accounts Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Theodore W. Bair, Jr 1 $214.7M 0 N/A 15 $1.8B Robert Bayston 5 $1.2B 3 $65.0M 50 $3.6B C. Wesley Boggs David Bowser 4 $900.0M 10 $821.0M 148 $13.8B Thomas Casey 0 N/A 0 N/A 134 $1.8B Warren Chiang Vassilis Dagioglu 12 $10.7B 29 $6.8B 121 $8.3B Sean P. Fitzgibbon 8 $3.6B 2 $64.2M 14 $384.0M I-8 PrimaryPortfolio Manager Registered Investment Company Accounts Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Theodore W. Bair, Jr 1 $214.7M 0 N/A 15 $1.8B Robert Bayston 5 $1.2B 3 $65.0M 50 $3.6B Ronald Gala Langton Garvin Dawn Guffey David Horsfall1 0 N/A 12 $1.1B 148 $13.8B Joseph Miletich 12 $10.7B 29 $6.8B 121 $8.3B Barry K. Mills 6 $1.9B 0 N/A 1 $8.7M Jocelin A. Reed2 16 $6.3B 12 $887.0M 84 $7.0B David Sealy 8 $2.4B 0 N/A 1 $8.7M Patrick Slattery Elizabeth Slover James Stavena 12 $10.7B 29 $6.8B 121 $8.3B Peter Vaream 4 $900.0M 10 $821.0M 148 $13.8B Robin Webhe 1 $24.9M 0 N/A 3 $19.0M James Welch 9 $4.9B 0 N/A 134 $888.3M Torrey Zaches 9 $10.7B 29 $6.8B 121 $8.3B 1Mr. Horsfall became a portfolio manager of DITIF effective October 2010. As a result, his information is as of September 30, 2010. 2Since Ms. Reed is a primary portfolio manager for multiple funds, information is only provided for the funds' most recent fiscal year end as of the date of this SAI (October 31, 2010). The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees: PrimaryPortfolio Manager Type of Account Number of Accounts Total Assets of Accounts Theodore W. Bair, Jr None N/A N/A Robert Bayston None N/A N/A C. Wesley Boggs David Bowser None N/A N/A Thomas Casey None N/A N/A Warren Chiang Vassilis Dagioglu Registered Investment Company Accounts 1 $9.72B Pooled Accounts 10 $1.28B Other Accounts 15 $4.09B Sean P. Fitzgibbon Other Accounts 1 $160M Ronald Gala Langton Garvin Dawn Guffey David Horsfall1 None N/A N/A Joseph Miletich Registered Investment Company Accounts 1 $9.72B Pooled Accounts 10 $1.28B Other Accounts 15 $4.09B Barry K. Mills None N/A N/A I-9 PrimaryPortfolio Manager Type of Account Number of Accounts Total Assets of Accounts Jocelin A. Reed2 Registered Investment Company Accounts 1 $4.35B Pooled Accounts 1 $28.9M Other Accounts 17 $1.87B David Sealy None N/A N/A Patrick Slattery Elizabeth Slover James Stavena Registered Investment Company Accounts 1 $9.72B Pooled Accounts 10 $1.28B Other Accounts 15 $4.09B Peter Vaream None N/A N/A Robin Webhe None N/A N/A James Welch None N/A N/A Torrey Zaches Registered Investment Company Accounts 1 $9.72B Pooled Accounts 10 $1.28B Other Accounts 15 $4.09B 1Mr. Horsfall became a portfolio manager of DITIF effective October 2010. As a result, his information is as of September 30, 2010. 2Since Ms. Reed is a primary portfolio manager for multiple funds, information is only provided for the funds' most recent fiscal year end as of the date of this SAI (October 31, 2010). The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year: I-10 Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Theodore W. Bair, Jr SIGF None Robert Bayston DIASF None C. Wesley Boggs GIP DGSF David Bowser DSTIF None DITIF None Thomas Casey DSIMBF None Warren Chiang GIP DGSF Vassilis Dagioglu DDAF None Sean P. Fitzgibbon DF None Ronald Gala GIP DGSF Langton Garvin GIP DGSF Dawn Guffey SIGF David Horsfall1 DIASF DITIF None DSTIF Joseph Miletich DDAF $50,001-$100,000 Barry K. Mills DF None Jocelin A. Reed GIP None DGSF None DTCF None David Sealy DF None Patrick Slattery GIP DGSF Elizabeth Slover DNRF James Stavena DDAF None Peter Vaream DSTIF None DIASF DITIF None Robin Webhe DNRF None James Welch DSIMBF None Torrey Zaches DDAF None 1Mr. Horsfall became a portfolio manager of DITIF effective October 2010. As a result, his information is as of September 30, 2010. MANAGER'S AND SUB-ADVISERS' COMPENSATION For each fund's last three fiscal years, the management fees payable by the fund, the amounts waived by the Manager and the net fees paid by the fund were as follows: 2011 Fiscal Year 2010 Fiscal Year 2009 Fiscal Year Fund Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid DIPMMF $10,653,595 $176,822 $10,476,773 $8,776,757 $0 $8,776,757 $13,202,934 $0 $13,202,934 DIPPMMF $944,691 $944,691 $0 $799,200 $799,200 $0 $740,418 $740,418 $0 I-11 2011 Fiscal Year 2010 Fiscal Year 2009 Fiscal Year Fund Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid DSIMBF $2,942,552 $0 $2,942,552 $2,118,502 $0 $2,118,502 $765,791 $0 $765,791 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year Fund Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid DDAF $72,6141 $72,6141 $01 N/A N/A N/A N/A N/A N/A DICAF $36,970,123 $548,518 $36,421,605 $35,387,296 $4,041,546 $30,767,104 $30,040,241 $6,023,834 $23,349,317 DIRMF $12,486,379 $2,228,349 $10,258,030 $14,863,855 $1,502,790 $13,361,065 $4,021,593 $0 $4,021,593 DIRTF $2,865,093 $2,865,093 $0 $4,261,123 $4,261,123 $0 $1,455,420 $598,629 $856,791 DIRTPF $1,346,866 $1,047,107 $299,759 $1,784,544 $1,146,518 $638,026 $520,166 $1,069 $519,097 DIASF $303,723 $46,265 $257,458 $137,665 $136,797 $868 $66,231 $66,231 $0 DITIF $5,595,822 $0 $5,595,822 $5,463,037 $0 $5.463,037 $3,487,613 $0 $3,487,613 DSTIF $1,168,097 $0 $1,168,097 $962,503 $0 $962,503 $1,228,330 $0 $1,228,330 DLP $518,353 $0 $518,353 $516,192 $0 $516,192 $625,615 $0 $625,615 DLA2 $21,671,729 $18,859,815 $2,811,914 $24,062,398 $9,077,457 $14,984,941 $27,402,017 $762,850 $26,639,167 DGSF $37,541 $37,541 $0 $25,3273 $25,3273 $03 N/A N/A N/A DNRF $210,386 $0 $210,386 $188,314 $0 $188,314 $350,922 $0 $350,922 SIGF $908,569 $0 $908,569 $1,109,789 $0 $1,109,789 $908,569 $0 $908,569 WDMMF $2,860,037 $1,027,493 $1,832,544 $3,225,415 $305,823 $2,919,592 $3,556,964 $166,909 $3,390,055 DF4 $6,295,298 $0 $6,295,298 $5,420,371 $0 $5,420,371 $7,483,872 $0 $7,483,872 DTCF $1,783,604 $0 $1,783,604 $1,898,710 $0 $1,898,710 $2,441,053 $0 $2,441,053 1From March 9, 2010 (commencement of operations) through October 31, 2010. 2As compensation for its services to the fund, the fund has agreed to pay the Manager a monthly management fee, as a percentage of the fund's average daily net assets, at the following annual rate: .50 of 1% up to $1.5 billion; .48 of 1% between $1.5 billion and $2 billion; .47 of 1% between $2 billion and $2.5 billion; and .45 of 1% over $2.5 billion. 3From December 15, 2008 (commencement of operations) through October 31, 2009. 4As compensation for its services to the fund, the fund has agreed to pay the Manager a monthly management fee, as a percentage of the fund's average daily net assets, as the following annual rate: .65 of 1% up to $1.5 billion; .625 of 1% between $1.5 billion and $2 billion; .60 of 1% between $2 billion and $2.5 billion; and .55 of 1% over $2.5 billion. The contractual fee rates paid by the Manager to the funds' Sub-Advisers, and the effective rate paid in the last fiscal year, are as follows (expressed as an annual rate as a percentage of the fund’s average daily net assets): Fund Sub-Adviser Fee rate Effective fee rate for the last fiscal year DDAF Mellon Capital 0.41% N/A DGSF Mellon Capital 0.23% N/A I-12 Fund Sub-Adviser Fee rate Effective fee rate for the last fiscal year DLP Mellon Capital 0.28% up to $600M0.18% between $600M and 1.2B0.13% between $1.2B and $1.8B0.08% over $1.8B 0.28% For a fund's last three fiscal years, the fees payable by the Manager to the fund’s Sub-Adviser, if any, the amounts waived by the Sub-Adviser and the net fees paid were as follows: 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year Fund/Sub-Adviser Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid Fee payable Fee reduction Net fee paid DDAF $34,855* $34,855* $0* N/A N/A N/A N/A N/A N/A DGSF $18,020 $18,020 $0 $9,823** $9,823** $0 N/A N/A N/A DLP $248,810 $0 $248,810 $247,772 $0 $247,772 $233,563 $0 $233,563 *From March 9, 2010 (commencement of operations) through October 31, 2010. **From December 15, 2008 (commencement of operations) through October 31, 2009. SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION The following table lists, for each of the three last fiscal years, the total commissions on sales of Class A shares (sales loads) and the total CDSCs on redemptions of all classes of shares (as applicable), along with corresponding amounts of each retained by the Distributor. Fund 2011 Fiscal Year 2010 Fiscal Year 2009 Fiscal Year DSIMBF Total commissions (A shares) $20,483 $78,054 $0 Commission amount retained $19,165 $14,976 N/A Total CDSCs $27 $3,271 $1,579 CDSC amount retained $27 $159 $587 Fund 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year DDAF Total commissions (A shares) $44* N/A N/A Commission amount retained $44* N/A N/A Total CDSCs $0* N/A N/A CDSC amount retained $0* N/A N/A DITIF Total commissions (A shares) $39,818 $44,178 $21,106 Commission amount retained $11,669 $13,779 $5,733 Total CDSCs $31,947 $77,247 $17,869 CDSC amount retained (B&C shares) $31,947 $77,247 $17,869 DSTIF Total commissions (A shares) N/A N/A N/A Commission amount retained N/A N/A N/A Total CDSCs $2,918 $8,767 $16,226 CDSC amount retained $2,918 $8,767 $16,226 DGSF Total commissions (A shares) $3,052 $191** N/A Commission amount retained $2,328 $0** N/A Total CDSCs $0 $0** N/A CDSC amount retained $0 $0** N/A I-13 Fund 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year DNRF Total commissions (A shares) $17,806 $59,744 $269,430 Commission amount retained $6,639 $2,040 $39,745 Total CDSCs $2,154 $11,070 $19,885 CDSC amount retained $2,154 $11,070 $19,885 DTCF Total commissions (A shares) $3,881 $12,494 $16,189 Commission amount retained $3,070 $233 $4,324 Total CDSCs $3,271 $1,579 $5,321 CDSC amount retained $3,271 $1,579 $5,321 *From March 9, 2010 (commencement of operations) through October 31, 2010. **From December 15, 2008 (commencement of operations) through October 31, 2009. The amounts paid by each fund to the Distributor under the fund's Plan or Plans, as applicable, for services described in Part II of this SAI under “Distribution Plans, Service Plans and Shareholder Services Plans,” for the fund's last fiscal year were as follows: Fund Plan Class Amount DDAF Distribution Plan Class C $4883* Shareholder Services Plan Class A $5,056* Class C $1,628* DICAF Service Plan (12b-1) Admin Adv $702,690 Invest Adv $244,846 Part Adv $1,282,311 DIPMMF Service Plan (12b-1) Reserve $596,035 DIPPMMF None N/A N/A DIRMF Service Plan (12b-1) Hamilton $2,378,567 Agency $50,433 Premier $1,980,818 Classic $2,154,323 DIRTF Service Plan (12b-1) Hamilton $345,915 Agency $9,461 Premier $2,616,658 Classic $1,399,171 DIRTPF Service Plan (12b-1) Hamilton $11,705 Agency $9 Premier $755,104 DIASF Shareholder Services Plan Investor $106,112 DITIF Distribution Plan Class B $72,300 Class C $378,635 Service Plan Class A $2,875,689 Class B $36,150 Class C $126,212 I-14 Fund Plan Class Amount DSTIF Distribution Plan Class B $10,981 Shareholder Services Plan Class B $5,490 Class D $459,828 Class P $3,773 GIP Shareholder Services Plan Investor $153,150 DLA Shareholder Services Plan Class 1 $2,984,330 DGSF Distribution Plan Class C $4,487 Shareholder Services Plan Class A $12,367 Class C $1,496 DNRF Distribution Plan Class B $13,660 Class C $36,723 Shareholder Services Plan Class A $49,195 Class B $4,553 Class C $12,241 DSIMBF Distribution Plan Class B $1,979 Service Plan (12b-1) Class D $518,273 Shareholder Services Plan Class A $110,534 Class B $660 SIGF Shareholder Services Plan (Reimbursement) $115,173 WDMMF Shareholder Services Plan (Reimbursement) $838,876 DTCF Distribution Plan Class B $5,310 Class C $20,214 Shareholder Services Plan Class A $41,745 Class B $1,770 Class C $6,738 Shareholder Services Plan (Reimbursement) Class Z $201,672 *From March 9, 2010 (commencement of operations) through October 31, 2010. OFFERING PRICE (Class A shares only) Set forth below is an example of the method of computing the offering price of each fund's Class A shares, if applicable. The example assumes a purchase of ClassA shares aggregating less than $50,000 subject to the schedule of sales charges set forth in the fund's prospectus at a price based upon the NAV of a Class A share at the close of business on the last business day of the fund's last fiscal year. Certain purchases are not subject to a sales charge or are subject to a different sales charge than the one shown below. See the prospectus and "How to Buy Shares" in Part II of this SAI. I-15 Fund NAV per share Sales Charge as a Percentage of Offering Price Per Share Sales Charge Per Share Offering Price to Public DDAF $12.24 5.75% of offering price(6.10% of NAV per share) $0.75 $12.99 DITIF $13.15 4.50% of offering price(4.71% of NAV per share) $0.62 $13.77 DGSF $15.94 5.75% of offering price (6.10% of NAV per share) $0.97 $16.91 DNRF $22.80 5.75% of offering price (6.10% of NAV per share) $1.39 $24.19 DSIMBF $13.08 2.5% of offering price (2.6% of net asset value per share) $0.34 $13.42 DTCF $8.36 5.75% of offering price (6.10% of NAV per share) $0.51 $8.87 SECURITIES OF REGULAR BROKERS OR DEALERS A fund may acquire securities issued by one or more of its "regular brokers or dealers," as defined in Rule10b-1 under the 1940 Act. Rule10b-1 provides that a "regular broker or dealer" is one of the ten brokers or dealers that, during the fund's last fiscal year: (1)received the greatest dollar amount of brokerage commissions from participating, either directly or indirectly, in the fund's portfolio transactions, (2)engaged as principal in the largest dollar amount of the fund's portfolio transactions or (3)sold the largest dollar amount of the fund's securities. The following is a list of the issuers of the securities, and the aggregate value per issuer, of a fund's regular brokers or dealers held by such fund as of the end of its last fiscal year: Fund Regular Broker or Dealer Aggregate Value Per Issuer* DDAF N/A N/A DICAF Bank of America N.A. $1,435,000,000 Deutsche Bank Securities Inc. $1,434,237,000 Barclays Capital Inc. $1,340,000,000 UBS Securities LLC $1,250,000,000 State Street Bank & Trust Co. $1,172,000,000 BNP Paribas Prime Brokerage Inc. $1,000,000,000 Santander Investment Securities Inc. $699,992,000 Rabo Securities USA, Inc. $700,000,000 DIPMMF J.P. Morgan Securities Inc. $632,000,000 Deutsche Bank Securities Inc. $519,936,000 RBS Securities Inc. $425,001,000 Credit Agricole Cheuvreux North America, Inc. $400,000,000 Credit Suisse (USA) Inc. $250,000,000 Barclays Capital Inc. $100,000,000 DIPPMMF RBS Securities Inc. $100,000,000 Deutsche Bank Securities Inc. $100,000,000 DIRMF TD Wealth Management Services Inc. $600,000,000 I-16 Fund Regular Broker or Dealer Aggregate Value Per Issuer* Barclays Capital Inc. $300,000,000 Citigroup Inc. $300,000,000 BNP Paribas Prime Brokerage Inc. $250,000,000 DIRTF Barclays Capital Inc. $303,000,000 Bank of America NA $200,000,000 Citigroup Inc. $200,000,000 Deutsche Bank Securities Inc. $100,000,000 DIRTPF N/A N/A DIASF N/A N/A DITIF J.P. Morgan Securities Inc. $43,281,000 Citigroup Inc. $23,292,000 Credit Suisse (USA) Inc. $21,085,000 Bank of America NA $20,436,000 Goldman, Sachs & Co $17,451,000 Morgan Stanley $15,510,000 UBS Securities LLC $11,391,000 RBS Securities Inc. $705,000 DSTIF J.P. Morgan Securities Inc. $6,431,000 Bank of America NA $4,983,000 Morgan Stanley $3,430,000 Citigroup Inc. $2,838,000 Credit Suisse (USA) Inc. $2,180,000 GIP J.P. Morgan Securities Inc. $468,000 (D) Citigroup Inc. $377,000 (D) Bank of America NA $301,000 (D) Morgan Stanley Smith Barney $283,000 Credit Suisse (USA) Inc. $274,000 Goldman, Sachs & Co. $193,000 (D) Deutsche Bank Securities Inc. $137,000 HSBC Securities (USA) Inc. $60,000 Jefferies & Company, Inc. $29,000 J.P. Morgan Securities Inc. $800,000 (E) Bank of America NA $108,000 (E) Goldman, Sachs & Co. $69,000 (E) Citigroup Inc. $60,000 (E) DLA RBS Securities Inc. $246,000,000 TD Wealth Management Services Inc. $200,000,000 Deutsche Bank Securities Inc. $199,902,000 HSBC Securities (USA) Inc. $100,000,000 RBC Capital Markets Corp. $100,000,000 Barclays Capital Inc. 7,000,000 DGSF HSBC Securities (USA) Inc. $209,000 Citigroup Inc. $158,000 I-17 Fund Regular Broker or Dealer Aggregate Value Per Issuer* BNP Paribas Prime Brokerage Inc. $45,000 DNRF N/A N/A DSIMBF N/A N/A SIGF Goldman, Sachs & Co. $2,050,000 WDMMF Credit Agricole Cheuvreux North America, Inc. $75,000,000 Barclays Capital Inc. $68,000,000 Credit Suisse (USA) Inc. $50,000,000 Deutsche Bank Securities Inc. $25,000,000 Santander Investment Securities Inc. $25,000,000 DF Morgan Stanley $4,633,000 Goldman, Sachs & Co. $1,813,000 J.P. Morgan Securities Inc. $1,399,000 Barclays Capital Inc. $1,252,000 Kaufman Bros., L.P. $278,000 DTCF N/A N/A *(D) and (E) represents whether such security is debt or equity. COMMISSIONS The aggregate amounts of commissions paid by each fund for brokerage commissions and spreads or concessions on principal transactions (none of which were paid to affiliates) for its last three fiscal years were as follows: Fund 2011 Fiscal Year 2010 Fiscal Year 2009 Fiscal Year Commissions Spreads/ Concessions Commissions Spreads/Concessions Commissions Spreads/Concessions DIPMMF $0 $0 $0 $0 $0 $0 DIPPMMF $0 $0 $0 $0 $0 $0 DSIMBF $0 $0 $0 $0 $0 $0 Fund 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year Commissions Spreads/Concessions Commissions Spreads/Concessions Commissions Spreads/Concessions DDAF $3,807* $0* N/A N/A N/A N/A DICAF $0 $0 $0 $0 $0 $0 DIRMF $0 $0 $0 $0 $0 $0 DIRTF $0 $0 $0 $0 $0 $0 DIRTPF $0 $0 $0 $0 $0 $0 DIASF $0 $0 $0 $0 $0 $0 DITIF $87,442 $0 $134,276 $0 $167,306 $0 DSTIF $13,023 $0 $9,997 $0 $22,242 $0 GIP $41,747 $0 $50,130 $0 $53,801 $0 DLA $0 $0 $0 $0 $0 $0 DGSF $7,481 $0 $0** $0** N/A N/A I-18 Fund 2010 Fiscal Year 2009 Fiscal Year 2008 Fiscal Year Commissions Spreads/Concessions Commissions Spreads/Concessions Commissions Spreads/Concessions DNRF $14,675 $10,181 $23,446 $0 $41,051 $28,423 SIGF $332 $0 $1,905 $0 $4,513 $0 WDMMF $0 $0 $0 $0 $0 $0 DF $1,107,850 $137,392 $1,774,957 $414,832 $1,668,156 $45,139 DTCF $82,163 $0 $149,368 $0 $150,172 $0 *From March 9, 2010 (commencement of operations) through October 31, 2010. **From December 15, 2008 (commencement of operations) through October 31, 2009. The following table provides an explanation of any material difference in the commissions or spreads/concessions paid by a fund in either of the two fiscal years preceding the last fiscal year. Fund Reason for Any Material Difference in Commissions or Spreads/Concessions DIPMMF N/A DIPPMMF N/A DIRMF N/A DIRTF N/A DIRTPF N/A DLA N/A DSIMBF N/A DF N/A The aggregate amount of transactions during each fund's last fiscal year in securities effected on an agency basis through a broker-dealer for, among other things, research services and the commissions and concessions related to such transactions were as follows: Fund Transactions Related Commissions/Concessions DDAF $0 $0 DIASF $0 $0 DITIF $0 $0 DSTIF $0 $0 GIP $0 $0 DGSF $0 $0 DNRF $8,911,542 $5,992 SIGF $0 $0 DF $874,416,286 $891,453 DTCF $0 $0 PORTFOLIO TURNOVER VARIATION(not applicable to money market funds) Each fund's portfolio turnover rate for up to five fiscal years is shown in the prospectus. The following table provides an explanation of any significant variation in a fund's portfolio turnover rates over the last two fiscal years (or any anticipated variation in the portfolio turnover rate from that reported for the last fiscal year). I-19 Fund Reason for Any Significant Portfolio Turnover Rate Variation, or Anticipated Variation DIRMF N/A DIRTF N/A DIRTPF N/A DLA N/A DSIMBF N/A DF N/A I-20 SHARE OWNERSHIP The following persons are known by the fund to own of record 5% or more of the indicated class of the fund's outstanding voting securities. A shareholder who beneficially owns, directly or indirectly, more than 25% of a fund's voting securities may be deemed to "control" (as defined in the 1940 Act) the fund. All information for a fund is as of the date indicated for the first listed class. Date Fund Class Name & Address Percent Owned February 4, 2011 DDAF Class A BNY Mellon CorporationMBC Investments Corporation100 White Clay Center Dr., Suite 102Newark, DE 19711 79.9641% American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 17.3125% Class C BNY Mellon CorporationMBC Investments Corporation100 White Clay Center Dr., Suite 102Newark, DE 19711 97.2766% Class I LPL Financial 9785 Towne Centre DriveSan Diego, CA 92121-1968 89.6492% BNY Mellon CorporationMBC Investments Corporation100 White Clay Center Dr., Suite 102Newark, DE 19711 9.6905% August 2, 2010 DICAF Administrative Advantage Banc of America Securities LLCMoney Market Funds Omnibus200 N. College Street, 3rd FloorCharlotte, NC 28202-2191 6.6576% Amalgamated BankAttn: Rosemarie Rodin15 Union SquareNew York, NY 10003-3301 44.1675% Hare & Coc/o The Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway, 2nd Fl ESyracuse, NY 13057-1382 18.7959% Institutional Advantage Banc of America Securities LLCMoney Market Funds Omnibus200 N. College Street, 3rd FloorCharlotte, NC 28202-2191 7.4916% I-21 Date Fund Class Name & Address Percent Owned Hare & Coc/o The Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway, 2nd Fl ESyracuse, NY 13057-1382 19.8787% Boston & Co. c/o Mellon Financial CorpAttn: Cash Sweep3 Mellon CenterPittsburgh, PA 15259-0001 6.9522% J.P. Morgan Clearing Corp. 1 Metrotech Center NorthBrooklyn, NY 11201-3832 8.3644% Chicago Mercantile Exchange Inc.Attn: Jennifer Norris Clearing 20 S. Wacker DriveChicago, IL 60606-7431 6.3250% Investor Advantage Banc of America Securities LLCMoney Market Funds Omnibus200 N. College Street, 3rd FloorCharlotte, NC 28202-2191 28.2717% BNP Paribas Prime Brokerage, Inc.Attn: Charles Ricottone787 7th Avenue, 8th FloorNew York, NY 10019-6018 28.0292% Hare & Coc/o The Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway, 2nd Fl ESyracuse, NY 13057-1382 27.5543% Wachovia BankFBO Various Retirement Plans1525 West WT Harris BoulevardCharlotte, NC 28262-8522 8.5444% Participant Advantage Jefferies & Company Inc34 Exchange Place Plaza III, Suite 705Jersey City, NJ 07302-3885 82.1607% Hare & Coc/o The Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway, 2nd Fl East Syracuse, NY 13057-1382 14.0262% I-22 Date Fund Class Name & Address Percent Owned July 5, 2011 DIPMMF Prime General Endowment FundsC/O UTIMCO Security Operations401 Congress Avenue, Suite 2800Austin, TX 78701-3794 28.0195% Bost & CoC/O The Bank of New York Mellon Attn: Cash Sweep 153-36023 Mellon Bank CenterPittsburgh, PA 15259-0001 22.8850% Hare & CoC/O The Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway, 2nd Floor East Syracuse, NY 13057-1382 17.6631% The Bank of New York MellonInvestment Manager500 Ross Street, Suite 850Pittsburgh, PA 15262-0001 7.6101% Northern Trust As CustodianFBO Health Care Services CorporationP.O. Box 92956Chicago, IL 60675-2956 5.1119% Reserve Comerica Bank Attn: Tricia Railort Street, 3rd FloorDetroit, MI 48226-3215 99.9941% DIPPMMF Bost & CoC/O The Bank of New York MellonAttn: Cash Sweep 3 Mellon CenterPittsburgh, PA 15259-0001 89.7207% Hare & CoC/O The Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway, 2nd FloorEast Syracuse, NY 13057-1382 10.2793% April 6, 2010 DIRMF Agency Hare & CoAttn: Stiff Dept111 Sanders Creek Parkway, 2nd Floor East Syracuse, NY 13057-1382 100% Institutional Hare & CoAttn: Stiff Dept111 Sanders Creek Parkway, 2nd FloorEast Syracuse, NY 13057-1382 75.7546% I-23 Date Fund Class Name & Address Percent Owned Bost & CoMutual Funds OpsP.O. Box 3198525 William Penn PlacePittsburgh, PA 15219-1707 15.6087% Comcast Cable Funding Inc.Attn: Patrick F. Scanlon Cash Management 1201 N. Market Street, Suite 1000Wilmington, DE 19801-1807 7.8802% Hamilton NYC OCS Nominees LimitedAttn: Stif TeamRue Montoyerstraat 46B 1000 Brussels, Belgium 017 62.8202% Bost & CoP.O. Box 3198525 William Penn PlacePittsburgh, PA 15219-1707 23.6476% Bank of New YorkGrange Primary TrustAttn: Institutional Trust Services Sam Hui P.O. Box 4703Houston, TX 77210-4703 11.0936% Premier Hare & CoC/O Bank of New YorkShort Term Investment Funds111 Sanders Creek Parkway- 2nd FloorEast Syracuse, NY 13057-1382 64.0097% Mac & CoP.O. Box 534005Pittsburgh, PA 15253-4005 19.9605% Bost & CoP.O. Box 3198525 William Penn PlacePittsburgh, PA 15219-1707 9.9753% Classic The Bank of New York Mellon As Agent ForPlumbers Local Union No. 1Welfare Fund Depositary158-20 George Meany Blvd. Howard Beach, NY 11414 12.8767% The Bank of New York Mellon As Agent ForThe Durst Building Corp1 Bryant Park- 49th FloorNew York, NY 10036-6739 10.1071% I-24 Date Fund Class Name & Address Percent Owned The Bank of New York Mellon As Agent ForMLB Advanced Media LP75 9th AvenueNew York, NY 10011-7006 9.8818% The Bank of New York Mellon As Agent ForPlumbers Local Union No. 1Vacation and Holiday Fund158-20 George Meany Blvd. Howard Beach, NY 11414 7.4679% April 6, 2010 DIRTF Agency Hare & CoC/O Bank of New YorkShort Term Investment Funds111 Sanders Creek Parkway- 2nd FloorEast Syracuse, NY 13057-1382 100% Hamilton BNY OCS Nominees LimitedAttn: Stif TeamRue Montoyerstraat 46B 1000 Brussels, Belgium 017 76.5620% Bost & CoP.O. Box 3198525 William Penn PlacePittsburgh, PA 15219-1707 9.9967% Suecia Holding CorporationAttn: Scott Gottesman25 Smith Street- Suite 305Nanuet, NY 10954-2972 Premier Hare & CoC/O Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway- 2nd FloorEast Syracuse, NY 13057-1382 83.9710% Mac & CoP.O. Box 534005Pittsburgh, PA 15253-4005 9.1923% Institutional Hare & CoC/O Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway- 2nd FloorEast Syracuse, NY 13057-1382 38.6242% Bost & CoP.O. Box 3198525 William Penn PlacePittsburgh, PA 15219-1707 38.0682% I-25 Date Fund Class Name & Address Percent Owned Mac & CoP.O. Box 534005Pittsburgh, PA 15253-4005 22.8497% Classic The Bank of New York Mellon as Agent for Lighthouse Properties LLC640 5th Avenue, 3rd Fl.New York, NY 10019-6102 10.6052% The Bank of New York Mellon as Agent for New York City Municipal Water Finance AuthorityAccounting Department 7th Floor75 Park PlaceNew York, NY 10007 9.2723% The Bank of New York Mellon as Agent for Institute for Advanced StudyAttn: Mary J. MazzaEinstein DrivePrinceton, New Jersey 08540 9.0284% The Bank of New York Mellon as Agent for Sol Goldman Investments, LLC.640 5th Avenue, 3rd Fl. New York, NY 10019-6102 8.8192% Hare & CoC/O Bank of New YorkShort Term Investment Funds111 Sanders Creek Parkway- 2nd Floor East Syracuse, NY 13057-1382 6.3176% April 6, 2010 DIRTPF Agency BNY Mellon CorporationMBSC Investment Corporation100 White Clay Center Drive, Suite 102Newark, DE 19711 100% Hamilton Hare & CoC/O Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway- 2nd FloorEast Syracuse, NY 13057-1382 85.7385% Bost & CoP.O. Box 3198525 William Penn PlacePittsburgh, PA 15219-1707 8.9642% Premier Mac & CoP.O. Box 534005Pittsburgh, PA 15253-4005 71.9827% I-26 Date Fund Class Name & Address Percent Owned Hare & CoAttn: Stiff Dept111 Sanders Creek Parkway East Syracuse, NY 13057-1382 27.7752% Institutional Mac & CoP.O. Box 534005Pittsburgh, PA 15253-4005 58.8974% Hare & CoC/O Bank of New York MellonShort Term Investment Funds111 Sanders Creek Parkway- 2nd FloorEast Syracuse, NY 13057-1382 12.1946% John A. Overdeck and Laura B. OverdeckP.O. Box 80New York, NY 16.5644% Citigroup Global Markets Inc.th StreetNew York, NY 10001-2402 6.3125% David M. SiegelC/O Two Sigma Investments LLCP.O. Box 577Prince Street StationNew York, NY 10012-0011 5.1732% November 11, 2010 DIASF Investor Charles Schwab & Co. Inc. Reinvest Account101 Montgomery StreetSan Francisco, CA 94104-4151 28.9600% American Enterprise Investment SVCP.O. Box 9446Minneapolis, MN 55440-9446 26.6463% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 9.4217% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 5.4458% Institutional SEI Private Trust Companyc/o The Bank of New York Mellon Corp.Attn: Mutual FundsOne Freedom Valley DriveOaks, PA 19456-9989 84.5165% I-27 Date Fund Class Name & Address Percent Owned Brown Brothers Harriman & Co. Cust.6801 South Tucson Way Centennial, CO 80112-3924 7.3984% November 11, 2010 DITIF Class A Wells Fargo Bank NAFor the Benefit of California Dental AssociationP.O. Box 1533Minneapolis, MN 55480-1533 10.0960% Charles Schwab & Co. Cust.Attn: Mutual Funds101 Montgomery StreetSan Francisco, CA 94104-4151 9.2161% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 8.1367% American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 5.5777% PIMS/Prudential Retirement 770 Cochituate RoadQualified Plans Dept. Framingham, MA 01701-4666 5.2657% Class B National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 15.1241% Merrill Lynch4800 Deer Lake Drive East- 2nd FloorJacksonville, FL 32246-6484 10.9838% American Enterprise Investment Services707 2nd Ave SouthMinneapolis, MN 55402-2405 10.6166% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 8.7257% Class C Merrill Lynch4800 Deer Lake Drive East- 2nd FloorJacksonville, FL 32246-6484 25.5754% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 21.0229% I-28 Date Fund Class Name & Address Percent Owned Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 7.3444% First Clearing, LLC10750 Wheat First Drive Glen Allen, VA 23060-9243 7.2764% American Enterprise Investment SVC707 2nd Ave SouthMinneapolis, MN 55402-2405 5.5677% Class I Merrill Lynch4800 Deer Lake Drive East- 2nd FloorJacksonville, FL 32246-6484 24.3246% SEI Private Trust CompanyAttn: Mutual FundsOne Freedom Valley DriveOaks, PA 19456-9989 14.7500% First Clearing, LLC10750 Wheat First Drive Glen Allen, VA 23060-9243 11.8001% Citizens- Union Savings BankTrust Department P.O. Box 1311 Fall River, MA 02722 6.4871% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 5.7088% Mac & Co.Attn: Mutual Fund OperationsP.O. Box 3198525 William Penn PlacePittsburgh, PA 15230-3198 5.7861% November 11, 2010 DSTIF Class B Citigroup Global Markets Inc.333 West 34 StreetNew York, NY 10001-2402 30.7425% American Enterprise Investment SVCP.O. Box 9446Minneapolis, Mn 55440-9446 14.5537% UBS WM USA499 Washington BoulevardJersey City, NJ 07310-1995 9.8598% I-29 Date Fund Class Name & Address Percent Owned First Clearing, LLC10750 Wheat First Drive Glen Allen, VA 23060-9243 9.4029% National Financial Service 82 Devonshire StreetBoston, MA 02109-3605 9.1307% Class D National Financial Services82 Devonshire StreetBoston, MA 02109-3605 12.0823% Charles Schwab & Co. Inc.Reinvest Account101 Montgomery Street San Francisco, CA 94104-4151 6.1574% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 6.0719% American Enterprise Investment SVCP.O. Box 9446Minneapolis, MN 55440-9446 5.4580% Class P First Clearing, LLC10750 Wheat First Drive Glen Allen, VA 23060-9243 27.4941% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 16.7979% Wells Fargo Investments LLCAttn: Mutual Fund Operations625 Marquette Ave South- 13th FloorMinneapolis, MN 55402-2323 14.6508% TD Ameritrade Clearing Inc.P.O. Box 2226Omaha, NE 68103-2226 14.0734% Crowell, Weedon & Co.One Wilshire Building624 South Grand AvenueLos Angeles, CA 90017-3335 9.8087% Raymond James & Associates Inc.P.O. Box 1436Buda, TX 78610-1436 7.1339% I-30 Date Fund Class Name & Address Percent Owned Merrill Lynch4800 Deer Lake Drive East- 2nd FloorJacksonville, FL 32246-6484 5.0845% January 7, 2011 GIP Investor Charles Schwab & Co. Inc.Reinvest AccountAttn: Mutual Funds101 Montgomery StreetSan Francisco, CA 94104-4151 9.7961% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 8.6043% Prudential Retirement Ins. & Ann. Co. For the Benefit of Various Retirement Accounts280 Trumbull Street- 1 Commercial PlazaHartford, CT 06103-3509 5.2710% Restricted Hartford Life Insurance Company Separate Account DC IIIAttn: VIT OperationsP.O. Box 2999Hartford, CT 06104-2999 45.1361% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2032 8.6903% April 6, 2011 DLA Class 2 Robert Saltzman IRAChase Custodian420 Lexington Ave, Suite 501New York, NY 10170-0599 31.4682% Marian Saltzman IRAChase Custodian420 Lexington Ave, Suite 501New York, NY 10170-0599 18.4414% Aubrey GuezuragaChase Custodian5035 Ward Parkway Kansas City, MO 64112-2366 29.9314% Sallie GuezuragaChase Custodian5035 Ward Parkway Kansas City, MO 64112-2366 19.5856% February 4, 2011 DGSF Class A MBC Investments Corporationc/o Bank of New York Mellon Corporation100 White Clay Center Drive, Suite 102Newark, DE 19711 93.6877% I-31 Date Fund Class Name & Address Percent Owned Class C MBC Investments Corporationc/o Bank of New York Mellon Corporation100 White Clay Center Drive, Suite 102Newark, DE 19711 92.8811% Class I Ameritrade Inc.P.O. Box 2226Omaha, NE 68103-2226 43.4593% SEI Private Trust Coc/o The Bank of New York Mellon Corporation1 Freedom Valley DriveOaks, PA 19456-9989 7.4787% Dreyfus Diversified Global FundThe Dreyfus Corporation 200 Park Ave 7th FloorNew York, NY 10166-0090 6.0348% January 7, 2011 DNRF Class A American Enterprise Investment Services707 2nd Avenue SouthMinneapolis, MN 55402-2405 11.5349% First Clearing, LLC1075 Wheat First DriveGlen Allen, VA 23060-9243 9.5514% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-25052 9.0689% LPL Financial 9785 Towne Centre DriveSan Diego, CA 92123-1968 5.8311% UBS WM USA499 Washington BoulevardJersey City, NJ 07310-1995 5.3423% Class B First Clearing, LLC1075 Wheat First DriveGlen Allen, VA 23060-9243 15.7889% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-25052 11.0065% Daniel Mckeown & Louise L. MckeownLa Jolla, CA 92037-6932 7.4378% Peppy Jean Family P.O. Box 127Longview, TX 5.8341% I-32 Date Fund Class Name & Address Percent Owned Morgan Stanley & Co.Harborside Financial Center Plaza 2- 3rd FloorJersey City, NJ 07311 5.4311% Class C First Clearing, LLC1075 Wheat First DriveGlen Allen, VA 23060-9243 14.7917% Merrill Lynch4800 Deer Lake Drive E, 3rd FloorJacksonville, FL 32246-6484 14.7086% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-25052 9.2123% American Enterprise Investment Services707 2nd Avenue SouthMinneapolis, MN 55402-2405 9.0249% National Financial Services 82 Devonshire StreetBoston, MA 02109-3605 8.4993% Daniel Mckeown & Louise L. MckeownLa Jolla, CA 92037-6932 7.5683% Brian K. Murray & Anne J. MurrayP.O. Box 2488Mechanicsville, VA 23116-0017 5.6030% Class I SEI Private Trust CompanyAttn: Mutual Funds AdministratorOne Freedom Valley DriveOaks, PA 19456-9989 30.4699% First Clearing, LLC1075 Wheat First DriveGlen Allen, VA 23060-9243 30.3959% Merrill Lynch4800 Deer Lake Drive E, 3rd FloorJacksonville, FL 32246-6484 11.5633% Wells Fargo Investments LLCFor the Benefit of its Customer AccountsAttn: Mutual Fund Operations625 Marquette Avenue S, 13th FloorMinneapolis, MN 55402-2323 8.0768% I-33 Date Fund Class Name & Address Percent Owned July 5, 2011 DSIMBF Class A American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 30.3322% MLPF & S For the Sole Benefit of Its CustomersAttn Fund Administration 4800 Deer Lake Drive E, 3rd FloorJacksonville, FL 32246-6484 24.2970% UBS WM USA499 Washington BoulevardJersey City, NJ 17310-1995 12.7672% Citigroup Global Markets Inc333 West 34th Street, 3rd FloorNew York, NY 10001-2402 9.2896% Morgan Stanley & CoHarborside Financial Center Plaza 2, 3rd FloorJersey City, NJ 07311 8.4179% Class B Karen G. Capasso TTEEKaren G. Capasso Living TrustFranklin Square, NY 51.3354% American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 41.8958% Charles Schwab & Co IncAttn: Mutual Fund Operations101 Montgomery Street San Francisco, CA 94104-4151 6.7520% Class D Pershing LLCP.O. Box 2052Jersey City, NJ 07303-25052 11.3610% American Enterprise Investment ServicesP.O. Box 9446Minneapolis, MN 55440-9446 7.6779% National Financial Services82 Devonshire Street Boston, MA 02109-3605 6.9904% First Clearing, LLC2801 Market StreetSt. Louis, MO 63103-2523 5.6879% I-34 Date Fund Class Name & Address Percent Owned Class I MLPF & S For the Sole Benefit of Its CustomersAttn: Fund Administration 4800 Deer Lake Drive E Fl 3Jacksonville, FL 32246-6484 57.4153% First Clearing, LLC2801 Market StreetSt. Louis, MO 63103-2523 28.5601% National Financial Services82 Devonshire Street Boston, MA 02109-3605 7.8541% March 3, 2011 SIGF Charles Schwab & Company, Inc.101 Montgomery StreetSan Francisco, CA 94104-4151 12.4814 National Financial Services82 Devonshire Street Boston, MA 02109-3605 9.3767% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-25052 7.1016% February 4, 2011 WDMMF Wells Fargo Investments LLCAttn: Mutual Fund Operations625 Marquette Ave. S. 13th FloorMinneapolis, MN 55402-2323 20.1842% April 6, 2011 DF None September 7, 2010 DTCF Class A National Financial Services82 Devonshire StreetBoston, MA 02109-3605 12.1942% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 9.8943% Charles Schwab & Co. Inc. Special Custody Account101 Montgomery StreetSan Francisco, CA 94104-4151 6.2184% The Vanguard Fiduciary Trust CompanyP.O. Box 2600Valley Forge, PA 19482-2600 5.1774% Class B Merrill Lynch Pierce Fenner & SmithFor the Sole Benefit of its Customers4800 Deer Lake Drive East Jacksonville, FL 32246-6484 15.1789% I-35 Date Fund Class Name & Address Percent Owned National Financial Services82 Devonshire StreetBoston, MA 02109-3605 9.4467% Pershing LLCP.O. Box 2052Jersey City, NJ 07303-2052 8.2181% Morgan Stanley & Co.Harborside Financial Center, Plaza 2- 3rd FloorJersey City, NJ 07311 7.0316% Class C Merrill Lynch Pierce Fenner & SmithFor the Sole Benefit of its Customers4800 Deer Lake Drive East Jacksonville, FL 32246-6484 19.9814% National Financial Services82 Devonshire StreetBoston, MA 02109-3605 19.2398 Morgan Stanley & Co.Harborside Financial Center, Plaza 2- 3rd FloorJersey City, NJ 07311 15.9694% First Clearing, LLC10750 Wheat First DriveGlen Allen, VA 23060-9243 7.2797% Citigroup Global Markets, Inc.333 West 34th Street- 3rd FloorNew York, NY 10001-2401 7.3469% American Enterprise Investment ServicesP.O. Box 9446 Minneapolis, MN 55440-0446 5.0074% Class I SEI Private Trustc/o The Bank of New York MellonOne Freedom Valley DriveOaks, PA 19456-9989 74.2704% First Clearing, LLC10750 Wheat First DriveGlen Allen, VA 23060-9243 13.2219% I-36 PART II HOW TO BUY SHARES See "Additional Information About How to Buy Shares" in Part III of this SAI for general information about the purchase of fund shares. Investment Minimums The minimum initial investment for each fund, except Dreyfus Inflation Adjusted Securities Fund (Institutional shares), Dreyfus Liquid Assets (Class 2), Dreyfus Short Term Income Fund (Class P) and the Institutional Money Funds, is $1,000 for full-time or part-time employees of the Manager or any of its affiliates, directors of the Manager, board members of a fund advised by the Manager, or the spouse or minor child of any of the foregoing. The minimum initial investment for each fund, except Dreyfus Inflation Adjusted Securities Fund (Institutional shares), Dreyfus Liquid Assets (Class 2), Dreyfus Short-Intermediate Municipal Bond Fund (Class A), Dreyfus Short Term Income Fund (Class P) and the Institutional Money Funds, is $50 for full-time or part-time employees of the Manager or any of its affiliates who elect to have a portion of their pay directly deposited into their fund accounts. Shares of each fund, except Dreyfus Inflation Adjusted Securities Fund (Institutional shares), Dreyfus Liquid Assets (Class 2), Dreyfus Short Term Income Fund (Class P) and the Institutional Money Funds, are offered without regard to the minimum initial or subsequent investment requirements to investors purchasing fund shares through wrap fee accounts or other fee based programs. Shares of each fund, except Dreyfus Inflation Adjusted Securities Fund (Institutional shares), Dreyfus Liquid Assets (Class 2), Dreyfus Short-Intermediate Municipal Bond Fund (Class A), Dreyfus Short Term Income Fund (Class P) and the Institutional Money Funds, are offered without regard to the minimum initial investment requirements to fund board members who elect to have all or a portion of their compensation for serving in that capacity automatically invested in the fund. Each fund, except Dreyfus Liquid Assets (Class 2), Dreyfus Short-Intermediate Municipal Bond Fund and the Institutional Money Funds, reserves the right to offer fund shares without regard to minimum purchase requirements to government-sponsored programs or to employees participating in certain Retirement Plans or other programs where contributions or account information can be transmitted in a manner and form acceptable to the fund. Dreyfus Institutional Preferred Money Market Fund's and Dreyfus Institutional Preferred Plus Money Market Fund's minimum initial investment requirement will be waived in connection with investments in the fund by other funds managed by the Manager. Purchase of Institutional Money Funds Holders of Classic shares of Dreyfus Institutional Reserves Money Fund or Classic shares of Dreyfus Institutional Reserves Treasury who received their shares in exchange for Classic shares of the relevant BNY Hamilton Fund in connection with the reorganization of BNY Hamilton Funds may purchase additional Classic shares of the relevant fund by check, wire or Dreyfus TeleTransfer Privilege or through Dreyfus-Automatic Asset Builder, the Dreyfus Payroll Savings Plan or Dreyfus Government Direct Deposit Privilege, as described under "Shareholder Services" in Part III of this SAI. Dreyfus TeleTransfer Privilege You may purchase shares of each fund except Dreyfus Liquid Assets (Class 2) and the Institutional Money Funds (excluding Classic shares) by telephone or online if you have checked the appropriate box and supplied the necessary information on the Account Application or have filed a Shareholder Services Form with the Transfer Agent. The proceeds will be transferred between the bank account designated in one of these documents and your fund account. Only a bank account maintained in a domestic financial institution which is an ACH member may be so designated. II-1 Reopening an Account You may reopen an account in each fund, except in Dreyfus Inflation Adjusted Securities Fund (Institutional shares), Dreyfus Liquid Assets (Class 2), and the Institutional Money Funds, with a minimum investment of $100 without filing a new Account Application during the calendar year the account is closed or during the following calendar year, provided the information on the old Account Application is still applicable. Information Regarding the Offering of Share Classes The share classes of each fund with more than one class are offered as described in the relevant fund's prospectus and as follows: Class I shares of Dreyfus Global Sustainability Fund, Dreyfus Natural Resources Fund and Institutional shares of Dreyfus Inflation Adjusted Securities Fund are offered to certain funds in the Dreyfus Family of Funds. Holders of Class I shares of The Dreyfus Third Century Fund who have held their shares since June 5, 2003 may continue to purchase Class I shares of the fund for their existing accounts, whether or not they would otherwise be eligible to do so. Class Z shares of The Dreyfus Third Century Fund are offered to those shareholders of the fund whose fund account existed on August 30, 1999 and continues to exist at the time of purchase of the Class Z shares. In addition, certain broker-dealers and other financial institutions maintaining accounts in the fund on August 30, 1999 may open new accounts in Class Z shares of the fund on behalf of Retirement Plans and "wrap accounts" or similar programs. Class 2 shares of Dreyfus Liquid Assets and Restricted Class shares of Growth and Income Portfolio are offered only to clients of certain Service Agents that have entered into an agreement with the Distributor. Class 2 shares and Restricted Class shares may not be purchased directly by individuals, although Service Agents may purchase shares for accounts maintained by individuals. Restricted Class shares of Growth and Income Portfolio also may be purchased by investors who held Restricted Class shares (formerly, Retail Class shares) in a fund account on August 31, 1997 and who are purchasing the shares for that account. Prior to February 4, 2009, Dreyfus Natural Resources Fund and The Dreyfus Third Century Fund offered Class T shares. Class A General information about the public offering price of Class A shares of the Multi-Class Funds can be found in Part III of this SAI under "Additional Information About How to Buy Shares—Class A." The public offering price for Class A shares of each of Dreyfus Short-Intermediate Municipal Bond Fund and Dreyfus Intermediate Term Income Fund is the net asset value per share of that class, plus a sales load as shown below: Dreyfus Short-Intermediate Municipal Bond FundTotal Sales Load*—Class A Shares Amount of Transaction As a % of offering price per share As a % of net asset value per share Dealers' reallowance as a % of offering price Less than $100,000 2.50 2.60 2.25 $100,000 to less than $250,000 2.00 2.10 1.75 $250,000 to less than $500,000 1.50 1.50 1.25 $500,000 to less than $1,000,000 1.00 1.00 0.75 $1,000,000 or more -0- -0- -0- *Due to rounding, the actual sales load you pay may be more or less than that calculated using these percentages. II-2 Dreyfus Intermediate Term Income FundTotal Sales Load*—Class A Shares Amount of Transaction As a % of offering price per share As a % of net asset value per share Dealers' reallowance as a % of offering price Less than $50,000 4.50 4.71 4.25 $50,000 to less than $100,000 4.00 4.17 3.75 $100,000 to less than $250,000 3.00 3.09 2.75 $250,000 to less than $500,000 2.50 2.56 2.25 $500,000 to less than $1,000,000 2.00 2.04 1.75 $1,000,000 or more -0- -0- -0- *Due to rounding, the actual sales load you pay may be more or less than that calculated using these percentages. Class A shares of Multi-Class Funds, including Dreyfus Short-Intermediate Municipal Bond Fund and Dreyfus Intermediate Term Income Fund, purchased without an initial sales load as part of an investment of $1,000,000 or more may be assessed at the time of redemption a 1% CDSC if redeemed within one year of purchase. The Distributor may pay Service Agents an up-front commission of up to 1% of the net asset value of Class A shares purchased by their clients as part of a $1,000,000 or more investment in Class A shares that are subject to a CDSC. If the Service Agent waives receipt of such commission, the CDSC applicable to such Class A shares will not be assessed at the time of redemption. Right of Accumulation Dreyfus Short-Intermediate Municipal Bond Fund. Reduced sales loads apply to any purchase of Class A shares of the fund by you and any related Purchaser where the aggregate investment including such purchase is $100,000 or more. If, for example, you previously purchased and still hold Eligible Shares, or combination thereof, with an aggregate current value of $90,000 and subsequently purchase Class A shares of the fund having a current value of $20,000, the sales load applicable to the subsequent purchase would be reduced to 2.0% of the offering price. All present holdings of Eligible Shares may be combined to determine the current offering price of the aggregate investment in ascertaining the sales load applicable to each subsequent purchase. HOW TO REDEEM SHARES See "Additional Information About How to Redeem Shares" in Part III of this SAI for general information about the redemption of fund shares. Fund Services Dreyfus Dynamic Alternatives Fund Dreyfus Global Sustainability Fund Dreyfus Natural Resources Fund Dreyfus TeleTransfer Privilege Redemption through an Authorized Entity Reinvestment Privilege Wire Redemption Privilege Dreyfus Inflation Adjusted Securities Fund Dreyfus TeleTransfer Privilege Redemption through an Authorized Entity Redemption through Compatible Computer Facilities Wire Redemption Privilege Dreyfus Institutional Cash Advantage Fund Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Preferred Plus Money Market Fund Redemption through Compatible Computer Facilities Wire Redemption Privilege Dreyfus Institutional Reserves Money Fund Dreyfus Institutional Reserves Treasury Fund Dreyfus Institutional Reserves Treasury Prime Fund Dreyfus TeleTransfer Privilege (Classic shares only) Redemption through Compatible Computer Facilities Wire Redemption Privilege II-3 Fund Services Dreyfus Intermediate Term Income Fund Checkwriting Privilege (Class A only)1 Dreyfus TeleTransfer Privilege Reinvestment Privilege Redemption through an Authorized Entity Wire Redemption Privilege Dreyfus Liquid Assets Checkwriting Privilege (Class 1 only) Dreyfus TeleTransfer Privilege (Class 1 only) Wire Redemption Privilege Dreyfus Short-Intermediate Government Fund Dreyfus Worldwide Dollar Money Market Fund Checkwriting Privilege Dreyfus TeleTransfer Privilege Wire Redemption Privilege Dreyfus Short-Intermediate Municipal Bond Fund Checkwriting Privilege (Class A and Class D only) Dreyfus TeleTransfer Privilege Redemption through an Authorized Entity Reinvestment Privilege Wire Redemption Privilege Dreyfus Short Term Income Fund Checkwriting Privilege (Class D only) Dreyfus TeleTransfer Privilege Redemption through an Authorized Entity Wire Redemption Privilege Growth and Income Portfolio Dreyfus TeleTransfer Privilege Wire Redemption Privilege The Dreyfus Fund Incorporated Dreyfus TeleTransfer Privilege Redemption through an Authorized Entity Wire Redemption Privilege The Dreyfus Third Century Fund Dreyfus TeleTransfer Privilege Reinvestment Privilege Redemption through an Authorized Entity Redemption through Compatible Computer Facilities Wire Redemption Privilege 1Investors beneficially owning Institutional shares as of the date such shares were redesignated Class I shares and who continuously held fund shares since that date also are eligible for the Checkwriting Privilege. Institutional Money Funds. Each fund ordinarily will make payment for shares on the same or next business day after receipt by Dreyfus Investments Division or other authorized entity of a redemption request in proper form, except as provided by the rules of the SEC. Wire Redemption Privilege Institutional Money Funds (excluding Classic shares). By using this privilege the investor authorizes the Transfer Agent to act on telephone redemption instructions from any person representing himself or herself to be an authorized representative of the investor, and reasonably believed by the Transfer Agent to be genuine. Redemption proceeds will be transferred by Federal Reserve wire only to a bank that is a member of the Federal Reserve System. Dreyfus Institutional Preferred Money Market Fund and Dreyfus Institutional Preferred Plus Money Market Fund. The fund reserves the right to refuse any request made by telephone and may limit the amount involved or the number of telephone redemptions. This privilege may be modified or terminated at any time by the Transfer Agent or the fund. Shares for which certificates have been issued may not be redeemed by telephone. Contingent Deferred Sales Charge—Multi-Class Funds—Class B General information about the rates of the CDSC for Class B shares can be found in Part III of this SAI under "Additional Information About How to Redeem Shares—Contingent Deferred Sales Charge—Multi-Class Funds—Class B." II-4 Dreyfus Intermediate Term Income Fund, Dreyfus Short-Intermediate Municipal Bond Fund and Dreyfus Short Term Income Fund. The following table sets forth the rates of the CDSC and the (a) conversion to Class A schedule for Class B shares of Dreyfus Intermediate Term Income Fund, except for Class B shares purchased by shareholders who beneficially owned Class B shares of the fund on November 30, 1996, and except for certain Class B shares of the fund issued in exchange for shares originally issued by the Acquired Fund described below; and (b) conversion to Class D schedule for Class B shares of Dreyfus Short-Intermediate Municipal Bond Fund and Dreyfus Short Term Income Fund, except for certain Class B shares of each such fund issued in exchange for shares originally issued by the Acquired Fund described below: Year SincePurchase PaymentWas Made CDSC as of % ofAmount Invested orRedemption Proceeds(whichever is less) First……………. 4.00 Second……………. 4.00 Third…………… 3.00 Fourth…………… 3.00 Fifth……………. 2.00 Sixth……………. 1.00* *These Class B shares of Dreyfus Intermediate Term Income Fund will automatically convert into Class A shares approximately six years after the date of purchase. These Class B shares of Dreyfus Short-Intermediate Municipal Bond Fund and Dreyfus Short Term Income Fund will automatically convert into Class D shares approximately six years after the date of purchase. Dreyfus Intermediate Term Income Fund. The following table sets forth the rates of the CDSC for Class B shares of Dreyfus Intermediate Term Income Fund purchased by shareholders who beneficially owned Class B shares of the fund on November 30, 1996: Year SincePurchase PaymentWas Made CDSC as of % ofAmount Invested orRedemption Proceeds(whichever is less) First……………. 3.00 Second……………. 3.00 Third…………… 2.00 Fourth…………… 2.00 Fifth……………. 1.00 Sixth……………. 0.00** **These Class B shares will automatically convert into Class A shares approximately six years after the date of purchase. Dreyfus Intermediate Term Income Fund, Dreyfus Short-Intermediate Municipal Bond Fund and Dreyfus Short Term Income Fund. The following table sets forth the rates of the CDSC payable to the Acquired Fund's former distributor and the (a) conversion to Class A schedule for Class B shares of Dreyfus Intermediate Term Income Fund issued in exchange for Class B shares originally issued by the Acquired Fund before December 1, 2003; and (b) conversion to Class D schedule for Class B shares of Dreyfus Short-Intermediate Municipal Bond Fund and Dreyfus Short Term Income Fund issued in exchange for Class B shares originally issued by the Acquired Fund before December 1, 2003: Year SincePurchase PaymentWas Made CDSC as of % ofAmount Invested orRedemption Proceeds(whichever is less) First……………. 5.00 II-5 Second……………. 4.00 Third…………… 3.00 Fourth…………… 3.00 Fifth……………. 2.00 Sixth……………. 1.00 Seventh……………. 1.00 Eighth…………… 0.00*** ***These Class B shares of Dreyfus Intermediate Term Income Fund will automatically convert into Class A shares, and these Class B shares of Dreyfus Short-Intermediate Municipal Bond Fund and Dreyfus Short Term Income Fund will automatically convert into Class D shares, at the end of the calendar quarter that is eight years after the initial purchase of the Class B shares of the Acquired Fund (applies to such Class B shares originally issued by the Acquired Fund before December 1, 2003). II-6 SHAREHOLDER SERVICES The following shareholder services apply to the funds. See "Additional Information About Shareholder Services" in Part III of this SAI for more information. Fund Services Dreyfus Dynamic Alternatives FundDreyfus Global Sustainability FundDreyfus Intermediate Term Income FundDreyfus Natural Resources FundThe Dreyfus Third Century Fund Fund ExchangesDreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder®Dreyfus Government Direct Deposit PrivilegeDreyfus Payroll Savings PlanDreyfus Dividend OptionsAutomatic Withdrawal PlanLetter of IntentCorporate Pension/Profit-Sharing and Retirement Plans Dreyfus Institutional Cash Advantage FundDreyfus Institutional Preferred Money Market FundDreyfus Institutional Preferred Plus Money Market Fund Dreyfus Institutional Reserves Treasury Prime Fund Fund Exchanges1Dreyfus Auto-Exchange Privilege2 Growth and Income PortfolioDreyfus Short Term Income Fund The Dreyfus Fund Incorporated Fund Exchanges3Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder®Dreyfus Government Direct Deposit PrivilegeDreyfus Payroll Savings Plan4Dreyfus Dividend OptionsAutomatic Withdrawal PlanCorporate Pension/Profit-Sharing and Retirement Plans Dreyfus Liquid AssetsDreyfus Short-Intermediate Government FundDreyfus Worldwide Dollar Money Market Fund Fund Exchanges5Dreyfus Auto-Exchange Privilege5Dreyfus Automatic Asset Builder®6 Dreyfus Government Direct Deposit Privilege6Dreyfus Payroll Savings Plan6Dreyfus Dividend Options6Automatic Withdrawal Plan6Monthly or Quarterly Distribution PlansCorporate Pension/Profit-Sharing and Retirement Plans Dreyfus Institutional Reserves Money FundDreyfus Institutional Reserves Treasury Fund Fund ExchangesDreyfus Auto-Exchange Privilege7Dreyfus Automatic Asset Builder®8Dreyfus Government Direct Deposit Privilege8Dreyfus Payroll Savings Plan8Automatic Withdrawal Plan8 Dreyfus Inflation Adjusted Securities Fund Fund Exchanges9Dreyfus Auto-Exchange PrivilegeDreyfus Automatic Asset Builder®Dreyfus Government Direct Deposit PrivilegeDreyfus Payroll Savings PlanDreyfus Dividend OptionsAutomatic Withdrawal Plan II-7 Fund Services Dreyfus Short-Intermediate Municipal Bond Fund Fund Exchanges10Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder®Dreyfus Government Direct Deposit PrivilegeDreyfus Payroll Savings PlanDreyfus Dividend OptionsAutomatic Withdrawal PlanLetter of Intent 1Prime shares of Dreyfus Institutional Preferred Money Market Fund may be exchanged for shares of Dreyfus Institutional Preferred Plus Money Market Fund, and shares of Dreyfus Institutional Preferred Plus Money Market Fund may be exchanged for Prime shares of Dreyfus Institutional Preferred Money Market Fund. For holders of Dreyfus Institutional Cash Advantage Fund, shares may be exchanged for shares of a corresponding class of any of the Dreyfus Cash Management Funds. 2For holders of shares of both Dreyfus Institutional Preferred Money Market Fund and Dreyfus Institutional Preferred Plus Money Market Fund, the privilege operates between Prime shares of Dreyfus Institutional Preferred Money Market Fund and shares of Dreyfus Institutional Preferred Plus Money Market Fund (or vice versa). Holders of shares of Dreyfus Institutional Cash Advantage Fund may purchase, in exchange for shares of one class of the fund, shares of a corresponding class of any of the Dreyfus Cash Management Funds. 3For Dreyfus Short Term Income Fund, Class D and Class P shares may be exchanged for shares of any class of another fund in the Dreyfus Family of Funds open to direct investment by individuals. 4Dreyfus Short Term Income Fund, applies only to Class D shares. 5Holders of Class 2 shares of Dreyfus Liquid Assets should contact their Service Agent for information. 6For Dreyfus Liquid Assets, applies only to Class 1 shares. 7Holders of Classic shares may purchase, in exchange for Classic shares, shares of certain funds in the Dreyfus Family of Funds of which the investor is a shareholder. 8Applies only to Classic shares received in exchange for Classic shares of the relevant BNY Hamilton Fund in connection with the reorganization of such BNY Hamilton Fund. 9Investor shares and Institutional shares may be exchanged for shares of any class of another fund in the Dreyfus Family of Funds open to direct investment by individuals. 10Class D shares may be exchanged for shares of any class of another fund in the Dreyfus Family of Funds open to direct investment by individuals. II-8 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS The following Plans apply to the funds. See "Additional Information About Distribution Plans, Service Plans and Shareholders Services Plans" in Part III of this SAI for more information about the Plans. Fund Class(es)* Plan (12b-1 or servicing)** Key Features*** Dreyfus Dynamic Alternatives FundDreyfus Global Sustainability FundDreyfus Intermediate Term Income FundDreyfus Natural Resources FundDreyfus Short-Intermediate Municipal Bond Fund The Dreyfus Third Century Fund Class BClass C Distribution Plan(12b-1) The fund pays the Distributor 0.75% for distributing these shares. The Distributor may pay one or more Service Agents in respect of advertising, marketing and other distribution services, and determines the amounts, if any, to be paid to Service Agents and the basis on which such payments are made. Dreyfus Dynamic Alternatives FundDreyfus Global Sustainability FundDreyfus Inflation Adjusted Securities FundDreyfus Intermediate Term Income Fund Dreyfus Liquid AssetsGrowth and Income PortfolioDreyfus Natural Resources FundDreyfus Short-Intermediate Municipal Bond FundDreyfus Short Term Income Fund The Dreyfus Third Century Fund Class AClass BClass CClass 1Class PInvestor Shareholder Services Plan (servicing) The fund pays the Distributor 0.25% for the provision of certain services to the shareholders of these classes. Services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholders accounts. The Distributor may make payments to certain Service Agents in respect of these services. The Dreyfus Third Century Fund Class Z Shareholder Services Plan (servicing) The fund reimburses the Distributor an amount not to exceed 0.25% for certain allocated expenses of providing personal services and/or maintaining shareholder accounts; these services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. II-9 Fund Class(es)* Plan (12b-1 or servicing)** Key Features*** Dreyfus Worldwide Dollar Money Market FundDreyfus Short-Intermediate Government Fund N/A Shareholder Services Plan (servicing) The fund reimburses the Distributor an amount not to exceed 0.25% for certain allocated expenses of providing personal services and/or maintaining shareholder accounts; these services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. Dreyfus Short Term Income FundDreyfus Intermediate Term Income Fund Class B Distribution Plan (12b-1) The fund pays the Distributor 0.50% for distributing these shares. The Distributor may pay one or more Service Agents in respect of advertising, marketing and other distribution services, and determines the amounts, if any, to be paid to Service Agents and the basis on which such payments are made. Dreyfus Short Term Income Fund Class D Shareholder Services Plan (servicing) The fund pays the Distributor 0.20% for the provision of certain services to the shareholders of this class. Services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholders accounts. The Distributor may make payments to certain Service Agents in respect of these services. II-10 Fund Class(es)* Plan (12b-1 or servicing)** Key Features*** Dreyfus Short-Intermediate Municipal Bond Fund Class D Service Plan (12b-1) The fund pays the Distributor 0.10% for distributing these shares, servicing shareholder accounts and advertising and marketing. The Distributor may pay one or more Service Agents in respect of shares owned by shareholders with whom the Service Agent has a servicing relationship or for whom the Service Agent is the dealer or holder of record and determines the amounts, if any, to be paid to Service Agents and the basis on which such payments are made. The fund bears (i) the costs of preparing, printing and distributing prospectuses and SAIs used other than for regulatory purposes or distribution to existing shareholders, and (ii) the costs associated with implementing and operating the Plan (such as costs of printing and mailing service agreements), the aggregate of such amounts not to exceed in any fiscal year of the fund the greater of $100,000 or .005%. II-11 Fund Class(es)* Plan (12b-1 or servicing)** Key Features*** Dreyfus Institutional Cash Advantage FundDreyfus Institutional Preferred Money Market FundDreyfus Institutional Reserves Money FundDreyfus Institutional Reserves Treasury FundDreyfus Institutional Reserves Treasury Prime Fund Administrative Advantage Investor Advantage Participant Advantage Reserve Hamilton Agency Premier Classic Service Plan (12b-1) The fund pays the Distributor fees as disclosed in the Prospectus for distributing these shares, for advertising and marketing and for providing certain services to shareholder of these classes. Services include answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholders accounts. The Distributor may make payments to certain Service Agents in respect of these services. Generally, the Service Agent will provide (1) holders of Administrative Advantage, Investor Advantage or Participant Advantage shares with a consolidated statement; (2) holders of Investor Advantage or Participant Advantage shares checkwriting privileges; and (3) holders of Participant Advantage shares with automated teller machine access and bill paying services. Generally, the Service Agent may provide holders of Reserve, Hamilton, Agency, Premier or Classic shares a consolidated statement, checkwriting privileges, automated teller machine access and bill paying services. *As applicable to the funds listed (not all funds have all classes shown). **The parenthetical indicates whether the Plan is pursuant to Rule 12b-1 under the 1940 Act or is a type of servicing plan not adopted pursuant to Rule 12b-1. ***Amounts expressed as an annual rate as a percentage of the value of the average daily net assets attributable to the indicated class of fund shares or the fund, as applicable. II-12 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKSThe following charts, which supplement the information in the prospectus, indicate some of the specific investments and investment techniques applicable to your fund. Additional policies and restrictions are described in the prospectus and below in the next section (see "Investment Restrictions"). See "Investments, Investment Techniques and Risks" in Part III of this SAI for more information, including important risk disclosure, about the investments and investment techniques applicable to your fund.Funds other than Money Market Funds Fund Equity Securities1 IPOs U.S. Government Securities2 Corporate Debt Securities High Yield and Lower-Rated Securities3 Zero Coupon Pay-in-Kind and Step-Up Securities4 Inflation-Indexed Securities Dreyfus Dynamic Alternatives Fund ü ü ü ü ü ü Dreyfus Global Sustainability Fund ü ü ü ü Dreyfus Inflation Adjusted Securities Fund ü ü ü ü Dreyfus Intermediate Term Income Fund ü ü ü ü ü ü Dreyfus Natural Resources Fund ü ü ü Dreyfus Short- Intermediate Government Fund ü ü Dreyfus Short-Intermediate Municipal Bond Fund ü Dreyfus Short Term Income Fund ü ü ü ü ü ü Growth and Income Portfolio ü ü ü ü The Dreyfus Fund Incorporated ü ü ü ü The Dreyfus Third Century Fund ü ü 1Except as otherwise noted, (1) includes common and preferred stock, convertible securities and warrants and (2) each fund is limited to investing 5% of its net assets in warrants, except that this limitation does not apply to warrants purchased by a fund that are sold in units with, or attached to, other securities. Dreyfus Dynamic Alternatives Fund and The Dreyfus Fund Incorporated are not subject to (2).For Growth and Income Portfolio, includes common and preferred stock.For The Dreyfus Fund Incorporated, includes common stock and convertible securities.2For Dreyfus Natural Resources Fund and Dreyfus Short-Intermediate Municipal Bond Fund, see "Money Market Instruments" below. In addition, for Dreyfus Short-Intermediate Municipal Bond Fund, see "Investments, Investment Techniques and RisksFixed-Income SecuritiesTaxable Investments (municipal or other tax-exempt funds only)" in Part III of this SAI.II-13 3Each of Dreyfus Intermediate Term Income Fund and Dreyfus Short Term Income Fund may invest up to 20% of its assets in fixed income securities rated below investment grade and as low as Caa by Moody's or CCC by S&P or Fitch or the unrated equivalent as determined by the Adviser.4For zero coupon securities, the funds may only invest in zero coupon U.S. Treasury securities.II-14 Fund VariableandFloating Rate Securities Participation Interests and Assignments Mortgage-Related Securities Asset-Backed Securities Collateralized Debt Obligations Dreyfus Dynamic Alternatives Fund ü ü ü ü ü Dreyfus Global Sustainability Fund Dreyfus Inflation Adjusted Securities Fund ü ü ü Dreyfus Intermediate Term Income
